Citation Nr: 1119668	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  07-31 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Teena Petro, Agent


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to September 1974.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In January 2010 and March 2011 the Board remanded the case for further development.  The case has been returned to the Board for further appellate action.  

The United States Court of Appeals for Veterans Claims (Court) found that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran's claim has previously been identified and developed as entitlement to service connection for PTSD, based on his description of his symptoms and the information submitted, the Board finds that his claim also reasonably encompasses his diagnosed depressive disorder.  However, as his previous claim for service connection for PTSD has fully been developed, the Board finds that it is appropriate to bifurcate the claims and remand the service connection claim for a psychiatric disorder other than PTSD for separate development and adjudication.  See Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (holding that VA has the power to bifurcate a single claim and adjudicate different theories separately).

The issue of service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  The Veteran does not meet the diagnostic criteria for a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by active military service and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.

In reviewing the Veteran's claim of entitlement to service connection for PTSD, the Board observes that the RO issued VCAA notice to the Veteran in February 2006 and March 2006 letters which informed him of the evidence generally needed to support claims of entitlement to service connection; what actions he needed to undertake; and how the VA would assist him in developing his claim.  The March 2006 letter also informed him of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Both VCAA notices were issued prior to the September 2006 rating decision from which the instant appeal arises.  Thus, the Board concludes that the RO provided appropriate notice of the information or evidence needed in order to substantiate the claim prior to the initial decision.  Therefore, the Board finds that VA's duty to notify has been fully satisfied with respect to this claim.

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Board notes that the Veteran's service treatment records and VA evaluations are of record, as well as private treatment records and evaluations.  Also of record are the Veteran's written contentions regarding the circumstances of his disability.  This evidence was reviewed by both the RO and the Board in connection with the Veteran's claim.  

With respect to the VA compensation examinations and opinions provided the Veteran in April 2006 and August 2007, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that the April 2006 and August 2007 VA psychiatric examination reports are adequate, as they were predicated on a review of the claims file and all pertinent evidence of record as well as on mental status examinations and provided opinions regarding whether the Veteran's alleged PTSD was incurred in or caused by his service; the examiners supplied explanations for their conclusions.  Therefore, the Board finds that these opinions provide adequate bases for deciding the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 F. 3d (Fed. Cir. 2007).  

Analysis

The Veteran contends that he currently has a psychiatric disorder, which he identifies as PTSD, that is a result of his service in Vietnam.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including psychosis).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed, in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection for PTSD, the Board is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board finds that the preponderance of the evidence of record is against the Veteran's claim for PTSD.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; i.e., that he experienced psychiatric symptoms during the latter part of his service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, as a layman without proper medical training and expertise, the Veteran is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of a claimed medical condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Moreover, competency of evidence differs from weight and credibility.  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Initially, the Board finds that the April 2006 and August 2007 VA psychiatric examination reports finding the Veteran did not meet the criteria for a diagnosis of PTSD are more probative on the question of proper psychiatric diagnosis than a June 2005 private psychological evaluation conducted by a psychologist and a counselor, which found the Veteran met the DSM-IV criteria for a diagnosis of PTSD, and an October 2006 letter from the same private psychologist who conducted the June 2005 evaluation, indicating he treated the Veteran as early as the mid-1980's for diagnosed PTSD.  The psychologist, in the October 2006 letter, while noting that the treatment records were no longer available, indicated that the Veteran met the full criteria for PTSD.  

In this regard, the Board finds that the medical opinions against a PTSD diagnosis are most persuasive as they included detailed analyses of all of the evidence of record, and offer rational bases for their conclusions.  The VA examination reports were completed with consideration of the Veteran's reported history and his past and present social and psychiatric status in all the assessments.  The VA examiners conducting the April 2006 and August 2007 examinations specifically noted that the Veteran's claims file and medical records had been reviewed and discussed his in-service August 1973 psychiatric evaluation as well as post-service psychiatric treatment in March 1993.  Both VA examiners specifically found that the Veteran did report a stressor that meets DSM-IV criteria.  The April 2006 VA examiner found that the Veteran had no PTSD symptomatology, while the August 2007 examiner found that while the Veteran did have some of the requisite symptoms, his symptoms did not currently meet the DSM-IV criteria for a major disorder.  

In contrast, a review of the June 2005 private psychological evaluation indicating a PTSD diagnosis did not identify the criteria met for the diagnosis.  Further, although the report indicates that the Veteran's military and medical records were reviewed, the evaluation does not discuss his previous diagnoses of a personality disorder during service in August 1973, or a major depressive disorder in March 1998.  As such, the Board is free to favor one medical opinion over another when the reasons for doing so are adequately explained.  See Evans v. West, 12 Vet. App. 22, 26 (1998); Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 845 (Fed. Cir. 1999) (unpublished decision), cert. denied 120 S.Ct.1251 (2000) (it is not error for the Board to value one medical opinion over another, so long as a rationale basis for doing so is given).  Finally, the Board finds that VA treatment records, dating from March 1998 to August 2005, while noting, in July 2005, the Veteran's history that PTSD had previously been diagnosed, show no diagnosis of PTSD.  The treatment records indicate that the Veteran was treated for a major depressive disorder in March 1998, and while he reported prior treatment for PTSD in July 2005, he failed to report to a follow-up assessment in August 2005.

As noted above, as a layman without proper medical training and expertise, the Veteran is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of a claimed medical condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The Board cannot assign any significant weight to the Veteran's lay assertion of PTSD.  Therefore, the Board determines that the preponderance of the evidence is against service connection for PTSD.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for PTSD is denied.



REMAND

The Board regrets further delaying the Veteran's appeal with regard to an acquired psychiatric disorder other than PTSD.  The earlier remands sought clarification of the Veteran's representation pursuant to 38 C.F.R. § 20.600.  Subsequent to the March 2011 remand, the Veteran's representative submitted a properly executed VA Form 21-22a with an accompanying fee agreement.  The Veteran's representative was given the opportunity to submit additional argument but did not do so.  

As noted above, the Board finds that Clemons is applicable in this case.  Notably, while the claim was adjudicated by the RO as PTSD, the Veteran has also been diagnosed with depression as documented in the VA treatment records and the April 2006 VA examination report.  To date, however, the RO has not adjudicated this claim so broadly as to incorporate psychiatric diagnoses other than PTSD.  The RO has also not provided adequate notification addressing what is needed for a claim incorporating such diagnoses.  Therefore, the Board must remand the issue of entitlement to an acquired psychiatric disorder other than PTSD for development and adjudication.

Both the April 2006 and the August 2007 VA psychiatric examiners diagnosed the Veteran with personality disorders.  The April 2006 examiner further opined that the Veteran's personality disorder was his primary diagnosis and that his diagnosed depressive disorder was largely a result of the disruption to his psychosocial functioning caused by his personality disorder.  Further, the Veteran's service treatment records show that, while he was admitted to a naval hospital for diagnosed depression, his final diagnosis at discharge was passive-aggressive personality disorder.  

Personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010).  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).

VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  The Board therefore finds that a remand is warranted in this case to determine whether the Veteran currently has a psychiatric disorder other than PTSD, and, if so, to obtain a medical opinion regarding the etiology of any current psychiatric disorder other than PTSD, to include the rationale for all opinions provided.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 (2010).

Accordingly, the case is REMANDED for the following action:

1.  VA must provide notice to the Veteran of what information or evidence is needed in order to substantiate his claim for entitlement to service connection for an acquired psychiatric disorder, other than PTSD, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010). 

2.  The RO should arrange for the Veteran to undergo a VA psychiatric examination by a physician with appropriate expertise to determine the nature, extent and etiology of the Veteran's psychiatric disorder, other than PTSD, to include depressive disorder, if found to be present.  All indicated studies should be performed, to include psychological testing if appropriate, and all findings should be reported in detail.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  Based on the medical findings and a review of the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a diagnosed psychiatric disorder, other than PTSD, as a result of his service or any incident therein.  Additionally, with respect to any diagnosed personality disorder, the examiner should comment on whether the Veteran had a personality disorder during active service and, if so, whether he also had a separate psychiatric disorder, which was superimposed on that personality disorder during active service.  A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be clearly set forth.  If the examiner is unable to give an opinion without resorting to speculation, the report should so state.  

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on this claim.

3.  After completing all appropriate development, the RO should adjudicate the claim in accordance with Clemons v. Shinseki, 23 Vet. App 1 (2009).  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


